Case: 2:18-cv-00039-JAR Doc. #: 248 Filed: 08/03/20 Page: 1 of 2 PageID #: 3928




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


       DANNY D. HESTDALEN,          )
                                    )
               Plaintiff,           )
                                    )
           vs.                      )      Case No. 2:18-cv-00039-JAR
                                    )
       CORIZON CORRECTIONS          )
       HEALTHCARE, et al.,          )
                                    )
               Defendants.          )
                                    )
                           MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff Danny D. Hestdalen’s Motion for Extension of

Time to Complete Discovery. (Doc. 225.) The crux of Plaintiff’s argument in support of an

extension is that he learned of the existence of a medical doctor only days before the close of

discovery, when Corizon Defendants revealed the doctor’s role in a response to a discovery

request. (Id.) Plaintiff asks for additional time to investigate the doctor’s conduct as it relates to

his claims. (Id.)

       Corizon Defendants respond that the doctor’s involvement was indicated in discovery

responses much earlier and that Plaintiff’s delayed discovery is insufficient grounds to further

extend a discovery period that has already been extended multiple times. (Doc. 231.)

       The Court agrees. The Court has, on several occasions, granted Plaintiff great leeway in

prosecuting his case. It is not clear that additional discovery relating to yet another doctor, who

was named in earlier discovery responses, would materially advance this litigation. On the other

hand, delaying this case yet again, even while there are pending fully briefed dispositive motions,
Case: 2:18-cv-00039-JAR Doc. #: 248 Filed: 08/03/20 Page: 2 of 2 PageID #: 3929




would prejudice the Defendants and prolong what has already been a long and complicated

discovery process.

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff Danny D. Hestdalen’s Motion for Extension of

Time to Complete Discovery (Doc. 225), is DENIED.

       Dated this 3rd day of August, 2020.
                                             ________________________________
                                             JOHN A. ROSS
                                             UNITED STATES DISTRICT JUDGE
